Case 1-20-O1050-E€SS DOC Llo-L Filed OsfelicO Entered Ov/czl/zU Loiooi li

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

wane enna enna nnn nnenne= - Chapter 7
In Re:
LUIGI ROSABIANCA, Case No. 1-20-40385-ESS
Debtor
CARMELOROSABIANCA and Adversary Proceeding
VIVIAN ROSABIANCA, No. 20-01030
Plaintiffs,
AFFIDAVIT OF
-against- CARMELO ROSABIANCA
LUIGI ROSABIANCA,
Defendant.
Carmelo Rosabianca, being duly sworn, deposes and says:
1, That I am a Plaintiff in the within action.
D., I submit this affidavit in support of Plaintiffs’ motion for default judgment.
3 The basis for this action is the criminal and fraudulent behavior of my son,
Defendant Luigi Rosabianca (“Defendant”).
4, At all times since August 15, 1974, the property located at 2342 Benson Avenue,

Brooklyn, New York 11214 has been my and my wife’s home and primary residence.
5. However, the reckless, cruel, and fraudulent behavior of my son, Luigi Rosabianca,
has now forced me into facing the imminent sale of my home and primary residence via foreclosure

auction.
Case 1-20-O1050-E€SS DOC lo-L Filed OsfcelicQO Entered Ov/cl/zU Loiooi li

6. On May 14, 2008, Defendant obtained a mortgage loan from non-party Emigrant
Mortgage Company (hereinafter “Emigrant”) for a condominium located at 55 Wall Street, Unit

540, New York, New York (the “Manhattan Property”), in the amount of $1.76 million.

a: Unbeknownst to the me, Defendant also agreed to collateralize my home as part of
the loan.
8. At the closing, Defendant represented himself, me as attorney-in-fact, and my wife

as attorney-in-fact, and acted as title closer and settlement agent at the same time.

9, Defendant’s power to act as my “attorney-in-fact” and pledging my home as
additional collateral for the Emigrant loan was derived from a fraudulently obtained durable power
of attorney, purportedly executed on April 30, 2008.

tO. However, this power of attorney was procured by Defendant via a series of
fraudulent misrepresentations that he made to me and my wife.

11. Specifically, Defendant misrepresented to me and my wife that the durable powers
of attorney would only be used for the express and limited purpose of refinancing our home for
Plaintiffs and for no other purposes. In fact, the durable powers of attorney explicitly state that the
same were limited for the express purpose of refinancing our home and nothing else.

12. My wife and I never agreed to appoint Defendant as our “attorney-in-fact” for
anything related to the Manhattan Property.

13. My wife and I never agreed, or would have agreed, to pledge our home as collateral
for the Defendant’s mortgage loan with Emigrant.

14. Until the Foreclosure Action commenced in March 2014, I had no knowledge of
the Emigrant mortgage loan which was encumbering our home or that our home had been pledged

as collateral by Defendant.
Case 1-20-O1050-E€SS DOC Llo-L Filed OsfelicO Entered Ov/czl/zU Loiooi li

15. Upon learning of the Foreclosure Action, Defendant continually misrepresented to
me and my wife that he would defend us in the same to prevent the unjust foreclosure of our home.

16. Defendant also misrepresented to me and my wife that he had, in fact, filed an
Answer on our behalf in the Foreclosure Action.

wee Once my wife and I were made aware that we were in default in the Foreclosure
Action as a direct result of Defendant’s misrepresentations and failure to represent us, we retained
counsel to represent us in the Foreclosure Action and seek vacatur of our respective defaults.

18. Ultimately, after years of additional litigation, a final Judgment of Foreclosure and
Sale (“JFS”), dated October 28, 2019 and entered with the Clerk of the Court of New York County
on November 7, 2019, was procured by Emigrant in the Foreclosure Action in the amount of
$2,605,080.69, plus interest and costs.

19. As a result of the aforementioned JFS, Emigrant issued Notices of Sale on
December 18, 2019, pursuant to which the Manhattan Property was to be sold via public auction
on January 22, 2020, and our home was to be sold via public auction on January 23, 2020.

20. The respective foreclosure auctions did not take place because of Defendant’s
commencement of the underlying Bankruptcy Action.

Ai. However, as the Bankruptcy Action has concluded, our home will undoubtedly be
sold by Emigrant, despite that the fact that the encumbrance enjoyed by Emigrant on the Premises
was procured only as a result of Defendant’s wrongful conduct.

DD For the reason set force herein, we commenced this complaint against Defendant

on March 12, 2020. However, Defendant failed to answer and is now in default.
Case 1-20-O1050-E€SS DOC lo-L Filed OsfcelicO Entered Ov/cl/zU Loiooi li

23. As such, I ask that this Court grant default judgment against Defendant, schedule
an inquest for this matter on the next available date, award me and my wife compensatory and

punitive damages determined by the Court, and award us all costs, disbursement, and reasonable

(Gude \(ox Sen

Carmelo Rosabianca

attorney’s fees allowed by law.

Sworn to before me
this day of Septemb

   

 

NOTARY PUBLIC

\
Serge FPatrott
Notary Public. State of New York
No, 02PE6348678
Qualified In Kings County
Commission Expires October 03, 20_20

   
